Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-15 of H. Wolter et al., App. No. 16/683,954 (Nov. 14, 2019) are pending and under examination.  Claims 12-15 to the non-elected invention(s) stand withdrawn from consideration by the Examiner pursuant to 37 CFR 1.142(b).  Claims 1-11 are under examination on the merits and are rejected.  

Election/Restrictions 

Applicant elected Group I, claims 1-11, without traverse in the Reply to Restriction Requirement filed on June 28, 2022.  Claims 12-15 to the non-elected invention are withdrawn from consideration pursuant to 37 CFR 1.142(b).  The Restriction is made maintained as FINAL.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim.  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries.  MPEP § 2111.01 (III).  


Interpretation of Claim 1 “three dimensional scaffold structure”

Claim 1 is directed to:

A three-dimensional scaffold structure, comprising: 

scaffold structure parts made of a polymer system and 

fluid-filled open spaces between said scaffold structure parts 

with a minimum extent of 50 nm in each spatial direction

With respect to “scaffold structure parts made of a polymer system”, this is commonly used term in the art of biomedical research referring to a three-dimensional porous structure.  See e.g., B. Dhandayuthapani et al., International Journal of Polymer Science, 1-19 (2011) (page 1 “[s]caffolds are defined as three-dimension porous solid biomaterials”); M. Jafari et al., J Biomed Mater Res Part B, 431-459 (2015) (page 431 “scaffold is a key component serving as a three-dimensional (3-D) structure for cell interactions”).  With respect to the claim 1 phrase “fluid-filled open spaces between said scaffold structure parts”, the specification defines “fluid” as a liquid or gas.  Specification at page 18, [0060].  Based on the specification, the claim 1 phrase “with a minimum extent of 50 nm in each spatial direction”, it interpreted to refer to the dimensions of the “fluid-filled open spaces”, wherein each dimension of the “fluid-filled space” (x, y, z axis) is at least 50 nm.  Specification at page 19, lines 18-24.  


Interpretation of Claim 1 as a Product by Process Claim

Claim 1 is interpreted as a product by process claims for the following reasons.  MPEP 2113; MPEP 2173.05(p).  Claim 1 further recites:

1.	. . .  said polymer system being obtainable by treating a starting material with electromagnetic radiation, said starting material containing precursor molecules of formula (I) or inorganic polymers thereof . . . 

The underlined term “being obtainable” implies the “three-dimensional scaffold structure” is defined in terms of the process by which it is made.  Also, claim 1 does not further recite any chemical structure requirements for the claimed “three-dimensional scaffold structure”.  As such, the claimed “three-dimensional scaffold structure” can only be contemplated by the process steps by which it is made; that is “by treating a starting material with electromagnetic radiation”.  MPEP 2113.  

This interpretation is consistent with the specification.   Specification “Synthesis example 1” teaches preparation of a liquid resin where R2 = -OH, which can be summarized as follows:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Synthesis Example 1, Specification at page 57.  The specification discloses the following additional synthetic examples, where the -OH of the liquid resin of Synthesis example 1 is further functionalized by reaction with succinic anhydride and acrylic acid chloride/diethylamine respectively (where again, the final structures of the liquid resin obtained are proposed by the Examiner for the purposes of this Office action).  Synthesis Examples 2 and 3, Specification pages 58-60.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


The three above example resins as drawn by the Examiner (see Table 1, Specification page 61) are interpreted to correspond to the claim 1 “starting material containing precursor molecules of formula (I)”, where the claim 1 variables “B” and “SiXaRb” are attached at the ends of the wavy line(s).  

In Application Example 2, the specification teaches dripping the above three liquid resins (which correspond to this Example’s recitation of “uncrosslinked polymer”) between glass plates, then treatment with UV radiation to form the claimed “three dimensional scaffold structure” for use in cell-migration studies. Specification at pages 63-64, [0230]-[0231].  

Absent the structural definition of the “starting material” no clear meaning could be ascribed to the claimed “three dimensional scaffold structure”.  As such, claim 1 is properly interpreted as a product by process claim.  


Interpretation of “derivative thereof” with Respect to R2

Claim 1 recites: “R2 is OH, COOH, NR42, NR42H+ or SH or a derivative thereof”.  With respect to R2, the specification teaches that:

The derivative is obtainable by reacting the group R2 with a biofunctional molecule mentioned in the present description or a spacer-modified derivative thereof. 

Specification at page 11; see also, Specification at page 29, [0101]-[0103].  The specification further teaches that 

[0096] The inventive 3D scaffold structure is optionally derivatized. The derivative is a condensation derivative of R2, i.e. a derivative which can be obtained by condensation reaction of R2 with another compound. Specifically, the derivative is obtainable by reacting group R2 with a biofunctional molecule or spacer-modified biofunctional molecule, as defined below. Derivatisation may take place before or preferably after photostructuring.  

Specification at page 28, [0096].  The above specification teaching of “condensation reaction” implies that that the original structure of R2 is retained in the “derivative thereof”.  The specification further teaches that:

[0100] Instead of the biofunctional molecules mentioned in the context of this invention, dyes can also be bound as derivatives, so that the description related to biofunctional molecules applies equally to dyes.  

Specification at page 28, [0100].  The specification provides the further summarization of above by stating that:

[0101] According to claim 1, R2 is the group OH, COOH, NR42, NR42H+ or SH or a derivative thereof. Derivatization results in OR5, COOR5, NR4R5, NR4R5H+ or SR5, where R5 is the remainder of the biofunctional molecule or dye. 

Specification at page 29, [0101].  
Accordingly, the term “derivative thereof” with respect to R2 is interpreted in conformance with specification paragraph [0101].  

Interpretation of “biofunctional molecule”

Claim 5 recites:

“wherein the derivative of R2 is derived from a biofunctional molecule or from a spacer having a bound biofunctional molecule” 

The specification does define the term “biofunctional molecule”.  The specification provides examples of biofunctional molecules, such as “amino acids, peptides, proteins, enzymes . . . polymers such as PEG.  Specification at page 29, [0104].  Based on its plain meaning and the limited guidance in the specification, the term “biofunctional molecule” is broadly and reasonably interpreted as a molecule that has some biological function or connection, that need not be naturally occurring.  

Claim Objections

Claims 1 is objected to on the grounds that it should be amended as follows:

1.	. . .  said polymer system is obtained by treating a starting material with electromagnetic radiation, said starting material containing precursor molecules of formula (I) or inorganic polymers thereof . . . 

for clarity.  MPEP § 2113; MPEP § 2173.05(f).  The term “being obtainable” implies possibility.  The proposed amendment makes it clearer that Applicant the subject recitation is a product-by-process limitation rather than a functional limitation.  MPEP § 2113; MPEP § 2173.05(f)/(s).  For example, the amendment makes it clearer that the subject claim 1 recitation is not a functional limitation that seeks to exclude “three-dimensional scaffold structures” that are not “obtainable” by the claimed method steps.  

Claim 8 is objected to for the same reasons; that is claim 8 should be amended to replace “are producible” with “are produced from”.  

Rejections 35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Pursuant to 35 U.S.C. 112, the claim must apprise one of ordinary skill in the art of its scope so as to provide clear warning to others as to what constitutes infringement. MPEP 2173.02(II); Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.  MPEP § 2173.05(a).  

Unclear Claim Term “inorganic polymers thereof”

Claims 1-11 are rejected pursuant to 35 U.S.C. 112, as indefinite because it is not clear what “an inorganic polymer thereof” is.  The specification provides no definition of this term.  Neither the art of record nor specification provides any guidance on how to make “an inorganic polymer” of a compound of formula (I) or what the final structure of such an “inorganic polymer” is.  The reference inorganic polymer -- Britannica Online Encyclopedia (2008) (“Britannica”) (see page 1 of 6) provides the following definition “inorganic polymer, any of a class of large molecules that lack carbon and are polymers”.  It is not clear from the art of record or the specification how the compounds of formula (I), which comprise a large carbon constituent could be polymerized to an “inorganic polymer” having no carbons or what the final structure/composition would be.  

Unclear Claim Term, Claim 7 “are two scaffold structure parts with polymer systems”

Claim 7 is rejected pursuant to 35 U.S.C. 112, as indefinite because it is not clear what “parts” the following underlined claim 7 phrase:

The three-dimensional scaffold structure according to claim 1, wherein said scaffold structure parts are two scaffold structure parts with polymer systems as in claim 1 said polymer systems differing in at least one characteristic

refers to within the claimed “three-dimensional scaffold structure”.  The only guidance in the specification regarding the meaning of the above-underlined phrase is at page 9, [0023], which specification portion is essentially a repeat of claim 7.  The subject phrase is unclear because any polymer scaffold system will have multiple “parts”, whether such are different areas/parts of the molecule etc.  In such a sense, the underlined portion appears superfluous.  The above bolded phrase “as in claim 1” signifies that the underlined portion is either literally or inherently recited in the claim 1 “three-dimensional scaffold structure”; however, it is not facially clear from the claims or specification how this limitation is already present in claim 1.  In any case, the underlined phrase is indefinite because it is not clear how one of skill can determine which claim 7 “scaffold structure parts” of the claimed “three-dimensional scaffold structure” correspond to the claim 7 recitation of “two scaffold parts with different polymer systems”; for example, to avoid infringement of claim 7.  

Claim 7 is further unclear what structural feature(s) correspond to a “polymer system” such that one of skill can determine whether or not the claim 7 limitation “said polymer systems differing” is met.  


Unclear Claim Term, Claim 9 “containing in the starting material”

Claim 9 is rejected pursuant to 35 U.S.C. 112, as indefinite because it is not clear what “scaffold structure parts of a polymer system containing in the starting material” as recited in claim 9 means with the context.  Claim 9 recites:

9. The three-dimensional scaffold structure according to claim 1, 

comprising 

scaffold structure parts of a polymer system containing in the starting material first precursor molecules of formula (I) or inorganic polymers thereof and 

scaffold structure parts of a polymer system containing in the starting material different second precursor molecules of formula (I) or inorganic polymers thereof, different from the first precursor molecules.

Claim 9 is indefinite because it is not clear what “scaffold structure parts of a polymer system containing in the starting material” means within the claim’s context.  Base claim 1 is interpreted above as a product-by-process claim and claim 9 seeks to add additional product-by-process limitations in a manner that renders claim 9 unclear.  

That is, claim 9 is directed to a “three-dimensional scaffold structure” prepared by (per claim 1) “treating a starting material with electromagnetic radiation, said starting material containing precursor molecules of formula (I)”.  Because the starting material of formula (I) has been consumed, it is not possible for the claim 9 product “three dimensional scaffold structure” to meet the limitation of “comprising scaffold structure parts of a polymer system containing in the starting material first precursor molecules of formula (I)”.  

Further complicating claim 9 is the multiple additional occurrences of “a polymer system”.  Claim 9 is further unclear what structural feature(s) correspond to each of the multiple “polymer systems” such that one of skill can determine whether or not the claim 9 limitations are met.  

For the purposes of this Office action, the claim 9 “the three-dimensional scaffold structure according to claim 1”, is interpreted as at least encompassing the claim 1 scaffold prepared by “by treating a starting material with electromagnetic radiation, said starting material containing two different precursor molecules of formula (I)”.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The § 103 Rejections

Claims 1-5 and 7-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over H. Wolter et al., US 2014/0249325 (2014) (“Wolter”).  

Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Wolter as above in further view of C. Gellermann et al., US 6,106,696 (2000) (“Gellermann”).  

The Prior Art

H. Wolter et al., US 2014/0249325 (2014) (“Wolter”)

Wolter teaches silicic acid (hetero) polycondensates with cyclical olefinic structures and possible uses.  Wolter at page 1, [0001].  

Wolter teaches that silicic acid (hetero) polycondensates were produced from silanes of a general formula (A) through hydrolysis.

{XaRbSi[R’(A)c](4-a-b)}xB		(A)

Wolter at page 3, [0054].  In Example 2, Wolter teaches synthesis of a silicic acid (hetero) polycondensate by reaction of the “base resin I” from Example 1 with cyclopentadiene according the following reaction scheme.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



The disclosure of Wolter outlines his Example 1 and 2 process as follows:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Wolter at page 5, [0125]-[0127].  The “base resin” synthesis of Wolter Example 1 is almost identical to specification “Synthesis example 1” (as outlined above in the Claim Interpretation section) with minor variations in chemical structures (ethoxy versus methoxy) and minor structural typos in the Wolter disclosure at [0125]-[0127].  

In any case, the cyclopentadiene adduct of Wolter Example 2 meets the structural requirements of the claim 1 “starting material containing precursor molecules of formula (I)”.  

Wolter differs from claim 1 in that Wolter does not treat the cyclopentadiene adduct of his Example 2 with electromagnetic radiation.  However, Wolter teaches that (with respect to the disclosed silicic acid (hetero) polycondensates) the double bonds in groups R can, if present, be subjected to a carbon chain forming polymerization reaction (polyaddition; chain growth polyaddition).  Wolter at page 12, [0151].  In the regard, Wolter teaches that:

[0156] Due to the organically polymerizable groups, which are accessible to photopolymerization, the silicic acid (hetero) polycondensates can be subjected to multi-photon polymerization. With this technology, highly precise 2D or 3D molded parts can be produced form a bath material. 

Wolter at page 12, [0126] (emphasis added); see also Id at [0155].  Thus, Wolter teaches that the disclosed silicic acid (hetero) polycondensates can yield useful materials upon photopolymerization, for example, the medical molded parts disclosed in Wolter paragraph [0155].   

Respecting claim 6 (reciting “wherein the polymer system contains nanopartciles”), Wolter teaches that the silicic acid (hetero)polycondensates or preliminary stages pursuant to the inventions can be mixed with any fillings (particles, fibers) prior to hardening, through which we achieve composites. Suitable fillings are those, e.g. which are described in DE 19643781, DE 19832965, DE 10018405, DE 1004 1038, DE 102005018351, and DE 102005061965. If necessary, very high filling contents can be achieved. The composites can normally be processed as plastics. In a hardened form, particularly with high filling contents, the composites demonstrate a high level of strength, very minimal shrinkage, excellent esthetics, as well as high biocompatibility.  Wolter at page 12, [0152].  


C. Gellermann et al., US 6,106,696 (2000) (“Gellermann”)

Gellermann corresponds to DE 19643781 cited above by Wolter regarding particle filings for Wolter’s silicic acid (hetero)polycondensates.  

Gellermann teaches the spherical particles having a size between 5 and 10,000 nm, preferably between 20 and 2000 nm, contain SnO and, if applicable, one or more oxides of the elements of the first to fifth main group and/or of the transitional metals.  Gellermann at col. 2, lines 25-30.  In Example 1, Gellermann teaches SnO nanoparticles of diameter 15nm.  Gellermann at cols. 9-10.  

Claims 1-5 and 7-11 Are Obvious in View of Wolter

Claim 1 is obvious pursuant to § 103 in view of Wolter because one of ordinary skill in the art is motivated with a reasonable likelihood of success treat the cyclopentadiene adduct of Wolter Example 2 (which as discussed above meets the structural requirements of the claim 1 “starting material containing precursor molecules of formula (I)”) with electromagnetic radiation to obtain the claim 1 “three dimensional scaffold structure” in view of Wolter’s teaching that due to the organically polymerizable groups, which are accessible to photopolymerization, the disclosed silicic acid (hetero) polycondensates can be subjected to multi-photon polymerization to produce useful materials.  

The product of such proposed treatment of the cyclopentadiene adduct of Wolter Example 2 with electromagnetic radiation is prima facie equivalent to the claim 1:

A three-dimensional scaffold structure, comprising: scaffold structure parts made of a polymer system and fluid-filled open spaces between said scaffold structure parts with a minimum extent of 50 nm in each spatial direction

because practice of Wolter as above proposed is the exact process claimed; Wolter just does not provide any characterization of the product.   The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  MPEP 2112(I).  Note also that the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. MPEP 2113(II) (citing In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974)).  

Respecting claim 2, the cyclopentadiene adduct of Wolter Example 2 meets the structural requirements of Formula (II), where B is the norborenyl group, A is COO, d is 0, and e is 0. Claims 2 is obvious for the same reasons given above.  

Respecting claim 5, the norbornene group corresponding to R2 meets the limitation of “biofunctional molecule” as interpreted above.   For example, Alcock teaches norbornene derivatives as probes for cysteineoxidation, and demonstrate their ability to trap sulfenic acids.  L. Alcock et al., 74 Tetrahedron, 1220-1228 (2018), (Alcock at Abstract).  Cysteine oxidation is a critical aspect of redox homeostasis, protein folding, and intracellular signaling.  Alcock at page 1220,col. 1.  

Claims 3 and 4 are directed to “polymer system is based on at least two types of precursor molecules”.  Base claim 3 recites the step of:

said polymer system is based on at least one first type of precursor molecules of formula (I) or inorganic polymers thereof and at least one second type of precursor molecules or inorganic polymers thereof, wherein the second type differs from the first type at least or exclusively in that R2 is hydrogen

Claim 3 thus requires that two different compounds of formula (I) are treated (pursuant to claim 1) with electromagnetic radiation, where the compounds of formula (I) differ at least in the identity of R2.  Regarding claims 3 and 4, Wolter teaches that that a “polycondensate (product of “Reaction 4') is designated as “Base Resin II in the following. It contains groups that correspond to condensates of formula (B) as well as those that are to be allocated to formula (D)”.  


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Wolter at page 6, [0131]-[0132].  The above Wolter “Reaction 4” polycondensate mixture meets the claim 3 and 4 requirement of a first and second type of polymer precursors of formula (I).  For the same reasons given above, one of ordinary skill in the art is motivated to treat the Wolter “Reaction 4” polycondensate mixture with electromagnetic radiation in view of Wolter’s teaching that due to the organically polymerizable groups, which are accessible to photopolymerization, the disclosed silicic acid (hetero) polycondensates can be subjected to multi-photon polymerization to produce useful materials.  One or ordinary skill in the art thereby meets each and every limitation of claims 3 and 4.  


Respecting claim 7 (see also 112(b) rejection of claim 7 above), one of ordinary skill in the art treating the Wolter “Reaction 4” polycondensate mixture with electromagnetic radiation (as discussed directly above) also meets the claim 7 limitation of:

said polymer systems differing in at least one characteristic selected from the group consisting of . . . a type of precursor molecule of formula (I) 

because Wolter “Reaction 4” comprises two different precursor molecules of formula (I).  Claim 7 is therefore obvious in view of Wolter.  

Claim 8 is obvious for the same reasons discussed above for claim 1.  

Claim 9 is obvious in view of Wolter for the same reasons as claim 3.  As discussed above in the 112(b) rejection, for the purposes of this Office action, the claim 9 “the three-dimensional scaffold structure according to claim 1”, is interpreted as at least encompassing the claim 1 scaffold prepared by “by treating a starting material with electromagnetic radiation, said starting material containing two different precursor molecules of formula (I)”.  

Claim 10 is also obvious over Wolter for the same reasons as claim 1.  The structural limitations of claim 10 are met because practice of Wolter as above proposed is the exact process claimed and would be expected to provide the product claimed.  The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.  MPEP 2112(I).  

Claim 11 (directed to the product of claim 1) is obvious over Wolter because Wolter teaches that the disclosed silicic acid (hetero) polycondensates can yield useful materials upon photopolymerization, for example, the medical molded parts disclosed in Wolter paragraph [0155].  Thus, practice of Wolter as proposed above for claim 1 also would provide a product falling within the scope of claim 11.  That is, the medical parts disclosed by Wolter meet the claim 11 limitation of “configured for interaction with biological cells in vitro or for medical use in vivo”.  

Claims 6 Is Obvious over Wolter as Above, in Further View of Gellermann 

Claim 6 is obvious over Wolter as above in further view of Gellermann for the following reasons.  One of ordinary skill is motivated to incorporate SnO nanoparticles of Gellermann Example 1 into the cyclopentadiene adduct of Wolter Example 2 in view of Wolter’s teaching that the silicic acid (hetero)polycondensates or preliminary stages pursuant to the inventions can be mixed with any fillings (particles, fibers) prior to hardening, through which we achieve composites and suitable fillings are those, e.g. which are described in DE 19643781 (which is the German-language patent document that corresponds to Gellermann).   Wolter at page 12, [0152].  The motivation to combine Gellermann with Wolter is expressly set forth in Wolter.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622